Case: 20-60752     Document: 00516249265         Page: 1     Date Filed: 03/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         March 22, 2022
                                  No. 20-60752
                                                                          Lyle W. Cayce
                                Summary Calendar                               Clerk


   Raul Ernest Garcia-De Paz; Henry Eduardo Garcia-De
   Paz,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. 206 775 129
                               BIA No. 206 775 156



   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Raul Ernest Garcia-De Paz (Raul) and Henry Eduardo Garcia-De Paz
   (Henry), natives and citizens of El Salvador, are brothers who petition this


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60752      Document: 00516249265          Page: 2    Date Filed: 03/22/2022




                                    No. 20-60752


   court for review of the decision of the Board of Immigration Appeals (BIA)
   dismissing their appeal from the denial by an Immigration Judge (IJ) of their
   applications for asylum, withholding of removal, and protection under the
   Convention Against Torture (CAT). They argue that the BIA erroneously
   determined that they had not established (1) past persecution or a well-
   founded fear of future persecution and (2) a nexus between the alleged
   persecution and their proposed family-based particular social group. They
   do not challenge, and thus have waived review of, the BIA’s determination
   that they are ineligible for CAT relief. See Thuri v. Ashcroft, 380 F.3d 788,
   793 (5th Cir. 2004).
          We review the BIA’s decision and will also consider the IJ’s ruling to
   the extent it affects the BIA’s decision. Wang v. Holder, 569 F.3d 531, 536
   (5th Cir. 2009). We review factual findings for substantial evidence and legal
   questions de novo. Iruegas-Valdez v. Yates, 846 F.3d 806, 810 (5th Cir. 2017).
   Under the substantial evidence standard, reversal is improper unless this
   court concludes “not only that the evidence supports a contrary conclusion,
   but also that the evidence compels it.” Chen v. Gonzales, 470 F.3d 1131, 1134
   (5th Cir. 2006) (internal quotation marks and citation omitted).
          Here, even if Raul and Henry could demonstrate that they
   experienced harm that rose to the level of persecution or have a well-founded
   fear of future persecution, they fail to establish that the evidence compels a
   finding that there was a requisite nexus between their family membership and
   the persecution they allegedly suffered in the past and fear they will suffer in
   the future. See Sharma v. Holder, 729 F.3d 407, 411 (5th Cir. 2013).
   Substantial evidence supports the BIA and IJ’s finding that Raul and Henry
   were not persecuted by gang members on account of their membership in the
   Garcia-De Paz family, but instead were targeted for economic gain and
   recruitment. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015);
   Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 350 (5th Cir. 2002).



                                          2
Case: 20-60752       Document: 00516249265         Page: 3   Date Filed: 03/22/2022




                                    No. 20-60752


            Without the required nexus, the petitioners’ asylum claim fails. See
   Tamara-Gomez v. Gonzales, 447 F.3d 343, 349-50 (5th Cir. 2006). Because
   they did not establish entitlement to asylum, they cannot meet the standard
   for withholding of removal. See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir.
   2002).
            Accordingly, the petition for review is DENIED.




                                          3